Citation Nr: 0825607	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to service-connected Type II 
diabetes mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  The veteran does not have CAD that was caused or made 
worse by diabetes mellitus.

2.  The veteran does not have hypertension that was caused or 
made worse by diabetes mellitus.


CONCLUSIONS OF LAW

1.  The veteran does not have CAD that is secondary to his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007); 38 C.F.R. § 3.310 (2006).

2.  The veteran does not have hypertension that is secondary 
to his service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April, 
June and December 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  

The veteran contends that he has to take medication to 
prevent his service-connected diabetes mellitus from 
aggravating his CAD and hypertension.  The record shows that 
the veteran has a history of CAD and suffered a heart attack 
in 1988.  Since that time, the veteran has been treated for 
hypertension.  At a VA examination in 2003, the veteran 
reported being diagnosed with diabetes mellitus in 2000.

The veteran submitted a medical opinion dated in April 2005 
from a Certified Physician's Assistant, G.B., P.A.-C.  The 
opinion stated that due to the veteran's diabetes and 
American Heart Association guidelines, very strict control of 
the veteran's hypertension and hyperlipidemia are needed to 
minimize his cardiovascular risk for any future 
cardiovascular events.  He further opined that the veteran 
should subsequently be determined to be service related co-
morbidity due to his service-connected diabetes mellitus.  He 
did not opine that the veteran's CAD and hypertension had in 
fact been aggravated by his diabetes mellitus.  The opinion 
does not establish an etiological connection between the 
veteran's CAD and hypertension and his service-connected 
diabetes mellitus.  There is no indication that he reviewed 
the veteran's claims file.  

The veteran submitted a second medical opinion dated in April 
2005 from S.K., M.D.  Dr. K. reported seeing the veteran in 
February 2004, January 2003, July 2002, and September 2000.  
He reported following the veteran since 1988 and knowing him 
well.  Dr. K. opined that treating the veteran's diabetes 
mellitus, hypertension, and hyperlipidemia are mandatory due 
to the veteran's heart attack in 1988.  He further opined 
that since the veteran developed significant CAD at a young 
age, he is even more prone to develop further coronary 
disease in the future without excellent control of his 
diabetes mellitus, hypertension, and hyperlipidemia.  Dr. K. 
also reported that the veteran had hypertension before he 
became diabetic.  Dr. K. opined that the veteran's diabetes 
mellitus is a contributing factor to his health risks.  He 
did not opine that the veteran's CAD and hypertension had 
been aggravated by his diabetes mellitus.  The opinion does 
not establish an etiological connection between the veteran's 
CAD and hypertension and his service-connected diabetes 
mellitus.  There is no indication that he reviewed the 
veteran's claims file.  

The veteran submitted a third medical opinion dated in May 
2005 from D.P., D.O.  Dr. P. reported that he and his 
partners had treated the veteran since 1988.  Dr. P. opined 
that the veteran had significant CAD and must control all 
contributing diseases as best as he can.  He opined that the 
veteran's diabetes mellitus and hypertension must be 
controlled aggressively, as current medical literature 
indicates that they both contribute to accelerating the 
veteran's CAD.  He did not opine that the veteran's CAD and 
hypertension had in fact been aggravated by his diabetes 
mellitus.  The opinion does not establish an etiological 
connection between the veteran's CAD and hypertension and his 
service-connected diabetes mellitus.  There is no indication 
that Dr. P. reviewed the veteran's claims file.  

The veteran was afforded a VA examination in August 2005.  
The examiner reviewed the veteran's claims file, performed a 
physical examination, reviewed a stress echo done in January 
2004, and took an EKG.  The veteran reported a history of 
hypertension since 1988 when he was hospitalized for his 
heart attack.  The veteran reported a cardiac catheterization 
in 1996 and his coronary vessels were found to be okay.  The 
examiner reported that the veteran's diabetes mellitus was in 
good control.  The veteran's blood pressure readings were 
120/70, 120/70, and 120/70.  The examiner opined that the 
veteran's CAD and hypertension were not caused or aggravated 
by his diabetes mellitus.  

The veteran submitted a progress note dated in October 2005 
from Dr. K.'s office.  The veteran's blood pressure was 
114/74.  The note stated that the veteran's diabetes mellitus 
was mildly out of control and was going to aggravate his 
hypertension and hyperlipidemic effects on his heart.  The 
note stated that the veteran's diabetes mellitus needed to be 
better controlled.  The note does not say that the veteran's 
CAD and hypertension had in fact been aggravated by his 
diabetes mellitus.  The note does not establish an 
etiological connection between the veteran's CAD and 
hypertension and his service-connected diabetes mellitus.  
There is no indication that the veteran's claims file was 
reviewed.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As for the veteran's contention that the claimed disabilities 
are secondary to service-connected diabetes, any disability 
that is proximately due to or the result of a service-
connected disease or injury is considered service connected, 
and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  In this regard, the Board notes that there has 
been an amendment to the provisions of 38 C.F.R. § 3.310 
during the pendency of this appeal.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, the evidence shows that the veteran's CAD and 
hypertension predated his diagnosis of diabetes mellitus by 
many years.  The evidence shows that the veteran suffered a 
heart attack in 1988, long before the onset of his diabetes 
mellitus.  The October 2005 progress report states that the 
veteran's disabilities will be aggravated, not that they are 
currently aggravated, by his diabetes mellitus.  The other 
private medical opinions did not state that the veteran's CAD 
and hypertension had actually been aggravated by his diabetes 
mellitus.  Rather, they expressed the possibility of such a 
problem or the likelihood of such a problem if the diabetes 
was not kept in control.  The VA examiner explicitly stated 
that the veteran's CAD and hypertension had not been caused 
or aggravated by his diabetes mellitus.  The Board gives 
greater weight to this opinion because it directly addresses 
the question that others did not.  It was also made after a 
review of the record, which was not done by the others.  

The Board acknowledges the veteran's contention that his 
diabetes mellitus aggravates his CAD and hypertension.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion 
concerning the etiological relationship between his service-
connected and non-service-connected disabilities.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions as to the 
etiological relationship between his service-connected and 
non-service-connected disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current hypertension and CAD were not caused by the 
service-connected disability and are not aggravated by it.


ORDER

Entitlement for service connection for CAD as secondary to 
service-connected Type II diabetes mellitus is denied.

Entitlement for service connection for hypertension as 
secondary to service-connected Type II diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


